Citation Nr: 0920245	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  04-17 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for service-connected 
prostate cancer, status post radical prostatectomy, evaluated 
as 40 percent disabling prior to October 9, 2006, and as 60 
percent disabling as of December 1, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied a claim for an increased 
rating for service-connected prostate cancer, status post 
radical prostatectomy, evaluated as 20 percent disabling.  
The Veteran appealed, and in a subsequent rating decision, 
the RO increased the Veteran's evaluation, to include 
assigning a 60 percent evaluation as of December 1, 2008.  


FINDINGS OF FACT

1.  Prior to October 9, 2006, the Veteran's service-connected 
prostate cancer, status post radical prostatectomy, is shown 
to have been productive of the need to urinate up to six 
times per day, nocturia at least twice a night, and some 
inadequate emptying, but not recurrence, the need for 
absorbent materials that must be changed more than four times 
per day, or constant albuminuria with some edema, definite 
decrease in kidney function, or hypertension meeting the 
criteria for at least 40 percent evaluation.  

2.  As of December 1, 2008, the Veteran's service-connected 
prostate cancer, status post radical prostatectomy, is shown 
to have been productive of dribbling, hematuria, urine 
retention a daytime voiding interval of two to three hours, 
and four voidings per night (nocturia), but not persistent 
edema, or albuminuria with BUN of 40 to 80 mg%, creatinine of 
4 to 8 mg%; or generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or limitation of 
exertion.  





CONCLUSIONS OF LAW

1.  Prior to October 9, 2006, the criteria for a rating in 
excess of 40 percent for service-connected prostate cancer, 
status post radical prostatectomy, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.115a, 4.115b, Diagnostic Codes 7518, 
7528 (2008).  

2.  As of December 1, 2008, the criteria for a rating in 
excess of 60 percent for service-connected prostate cancer, 
status post radical prostatectomy, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.7, 4.115a, 4.115b, Diagnostic Codes 
7518, 7528 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to an increased 
rating for his service-connected prostate cancer, status post 
radical prostatectomy.  

In July 2002, the RO granted service connection for prostate 
cancer, status post radical prostatectomy, with an effective 
date for service connection of March 28, 2001.  The RO 
evaluated this disability as 100 percent disabling from March 
28, 2001 to September 28, 2001, and as 20 percent disabling 
as of September 29, 2001.  There was no appeal, and the RO's 
decision became final.  See 38 U.S.C.A. § 7105(c ) (West 
2002).  

In August 2001, the Veteran filed a claim for an increased 
rating.  In September 2003, the RO denied the claim.  

The Veteran appealed, and in March 2004, the RO increased his 
evaluation to 40 percent, with an effective date for the 40 
percent rating of October 1, 2001.  In April 2007, the RO 
increased his evaluation to 100 percent, with an effective 
date for the 100 percent rating of October 9, 2006.  In 
September 2008, the RO decreased his evaluation to 60 
percent, with an effective date for the 60 percent rating of 
December 1, 2008.  

To the extent that the aforementioned increases did not 
constitute a full grant of the benefits sought, the increased 
rating issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).  In addition, to the extent that a 
100 percent rating is in effect for the period prior to 
October 1, 2001, and from October 9, 2006 to November 30, 
2008, the Veteran is receiving the maximum benefit allowed by 
law, and the claim is moot for these periods.  

The Board notes that the Veteran is currently receiving an 
evaluation of 100 percent for a disability not in issue, with 
an effective date for the 100 percent rating in 1994, and 
that the RO's September 2008 rating decision did not result 
in a change in the rate of his award.  Furthermore, service 
connection is currently in effect for erectile dysfunction, 
and the Veteran is currently receiving special monthly 
compensation under 38 U.S.C.A. § 1114(k) on account of loss 
of use of a creative organ.  

The Board will not consider whether there were any procedural 
deficiencies in the RO's reduction of the Veteran's 
evaluation to 60 percent in September 2008, as neither the 
Veteran nor his representative have asserted such 
deficiencies; also, the record reflects that the RO complied 
with the provisions of 38 C.F.R. § 3.105(d).  See e.g., RO's 
August 2008 notification letter.  

Furthermore, regulatory provisions normally applicable to 
reductions from 100 percent, and for rating reductions in 
general, are not applicable where, as here, the reduction is 
mandated by expiration of a time period set in the rating 
schedule.  Rossiello v. Principi, 3 Vet. App. 430, 433 
(1992); cf. 38 C.F.R. §§ 3.343, 3.344 (2008).  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  

The Veteran's service-connected prostate cancer, status post 
radical prostatectomy, has been evaluated pursuant to 
38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528 (2008).  

Under DC 7528, a 100 percent evaluation is awarded for 
prostate cancer.  However, following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrences or metastasis, any residuals are rated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  Diagnostic Code 7528 (Note 1) (2008).

Voiding dysfunctions are rated as urine leakage, frequency, 
or obstructed voiding.

Under 38 C.F.R. § 4.115a, the rating criteria for urine 
leakage are as follows:

A rating of 40 percent is assigned for leakage requiring the 
wearing of absorbent materials that must be changed two to 
four times per day.

A rating of 60 percent is assigned for leakage requiring the 
use of an appliance or the wearing of absorbent materials 
that must be changed more than four times per day.

The Board notes that, to the extent that the Voiding 
dysfunctions may be rated as urinary frequency, or obstructed 
voiding, the rating schedule does not provide for the 
assignment of a rating in excess of 40 percent for these 
conditions.  Therefore, they will not be further discussed.  

Renal dysfunction manifested by constant albuminuria with 
some edema; definite decrease in kidney function; or 
hypertension meeting the criteria for at least 40 percent 
evaluation under 38 C.F.R. § 4.104, Diagnostic Code 7101, 
warrants a 60 percent rating.  38 C.F.R. § 4.115a.  Where 
there is persistent edema and albuminuria with BUN of 40 to 
80 mg %; creatinine of 4 to 8 mg%; or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion, an 80 percent rating is warranted.  
Id.

As for the history of the disability in issue, see 38 C.F.R. 
§ 4.1 (2008), in February 2001, the Veteran underwent a 
radical retropubic prostatectomy.  The operational report 
states that there were no complications.  A March 2001 report 
notes that he was advanced from a liquid to a regular diet 
that was well-tolerated, and that he was ambulating 
independently with excellent pain control.  An April 2001 
report shows that he was given a prescription indicating the 
use of two protective pads per day.  

For the period prior to October 8, 2006, the medical evidence 
consists of VA and non-VA reports.  This evidence includes VA 
progress notes, dated in April, October, and December of 
2002, and March and May of 2003, which indicate that the 
Veteran denied complaints of frequency, dysuria, hematuria, 
difficulty initiating a stream, or sense of not emptying the 
bladder completely.  An April 2002 report indicates that 
creatinine was within normal limits.  A December 2003 report 
notes complaints of occasion leakage, and that he had 
elevated blood pressure.   

A VA genitourinary examination report, dated in June 2002, 
notes that the Veteran reported using an absorbent pad two 
times per day, with the need to urinate six times per day, 
and nocturia at least twice a night, and some inadequate 
emptying, but no hesitancy.  The diagnosis was history of 
prostate cancer, status post radical prostatectomy with 
residuals that included obstructive voiding symptoms and 
urinary incontinence.  

A report from G.S.L., M.D., dated in August 2002, indicates 
complaints of nocturia times three, and urgency, a good 
stream, and some post-voiding dribble.

The Board finds that, prior to October 8, 2006, the criteria 
for a rating in excess of 40 percent are not shown to have 
been met.  The medical evidence shows that there was no 
evidence of a recurrence of prostate cancer during this time, 
and that his symptoms were manifested by the need to urinate 
up to six times per day, nocturia at least twice a night, 
some inadequate emptying, and by the need for use of an 
absorbent pad no more than two times per day.  Accordingly, 
the criteria for a rating in excess of 40 percent under DC 
7528, and the formula for voiding dysfunction, are not shown 
to have been met.  

With regard to the criteria for renal dysfunction, the 
evidence does not show that the Veteran had constant 
albuminuria with some edema, a definite decrease in kidney 
function, or hypertension meeting the criteria for at least 
40 percent evaluation under 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  In this regard, the Veteran is shown to have a 
history of cerebellar degeneration dating to at least 1997, 
with residuals that include balance difficulties, and 
fatigue, and an associated request for a wheelchair due to 
decreasing lower body stamina in May 2003.   The evidence 
clearly indicates that these residuals are due to his 
cerebellar degeneration, and that they are not due to his 
history of prostate cancer, status post prostatectomy.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, 
the criteria for a rating in excess of 40 percent under the 
formula for renal dysfunction are not shown to have been met.   

In summary, although the Veteran clearly does have residuals 
of prostate cancer, DC 7528 makes it clear that residuals 
alone cannot serve as a basis for continuation or restoration 
of a 100 percent evaluation for prostate cancer.  Prior to 
October 9, 2006, there is simply no basis upon which to 
assign a disability rating greater than 40 percent for the 
Veteran's residuals of prostate cancer, evaluated as either a 
voiding dysfunction or a renal dysfunction.  

As previously stated, a 100 percent rating is in effect for 
the period from October 9, 2006 to November 30, 2008.  In 
this regard, private reports show that in late 2006, the 
Veteran was noted to have a rising PSA (prostate specific 
antigen) and a recurrence of prostate cancer was suspected.  
He underwent 14 treatments of salvage radiation therapy 
between December 2006 and January 2007.  A February 2007 VA 
examination report noted the presence of urinary incontinence 
and frequency, and the use of pads an average of twice per 
day.  VA reports, dated in July and August of 2007, indicate 
that he may have undergone additional treatment, in the form 
of chemotherapy, between February and August of 2007, 
however, this is not corroborated by VA progress notes, or 
any other medical reports.    

A VA genitourinary examination report, dated in April 2008, 
notes that the Veteran notes a history of 14 treatments of 
salvage radiation therapy between December 2006 and January 
2007, states that he did not have hormone shots, and that he 
did not undergo chemotherapy.  The report states that there 
were no general systemic symptoms due to genitourinary 
disease, no hesitancy or difficulty starting stream, no 
dysuria, no weak or intermittent stream, no straining to 
urinate, and no renal colic.  There was no history of 
obstructed voiding, no history of recurrent urinary tract 
infections, renal dysfunction, renal failure, acute 
nephritis, or hydronephrosis.  There was dribbling, 
hematuria, urine retention, a daytime voiding interval of two 
to three hours, and four voidings per night (nocturia).  On 
examination, the bladder and urethra were normal.  There was 
normal perineal sensation, with no peripheral edema.  The 
diagnosis was prostate cancer, with moderate to severe 
effects on usual daily activities.  

The Board first notes that a 60 percent rating is in effect 
as of December 1, 2008, and that the rating schedule does not 
provide for the assignment of a rating in excess of 60 
percent for voiding dysfunction, urinary frequency, or 
obstructed voiding.  With regard to renal dysfunction, the 
evidence does not show that the Veteran has persistent edema, 
or albuminuria with BUN of 40 to 80 mg%, creatinine of 4 to 8 
mg%; or generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.  
In this regard, any lethargy, weakness, or limitation of 
exertion, clearly appear to be due to his cerebellar 
degeneration.  See e.g. VA progress notes, dated in September 
2006 (noting worsening symptoms of cerebellar degeneration, 
use of a wheelchair, and a history of falling); July 2007 
(noting cerebellar degeneration associated with a continuous 
slow functional decline).  Accordingly, as of December 1, 
2008, the criteria for a rating in excess of 60 percent under 
the formula for renal dysfunction are not shown to have been 
met.   

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, the Board finds 
that there is no basis for further action on this question as 
there is no indication of an exceptional disability picture 
such that the schedular evaluations for the service-connected 
residuals of prostate cancer are inadequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  In this regard, reports 
from the Social Security Administration (SSA) show that in 
July 1991, the Veteran was determined to have been disabled 
as of July 1991, with a primary diagnosis of neurological 
degenerative disease, and a secondary diagnosis of lumbar 
radiculitis.  There has been no showing that the Veteran's 
service-connected residuals of prostate cancer have caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of his 
disabilities.  In the absence of such factors, the Board 
finds that the requirements for an extraschedular evaluation 
for the Veteran's service-connected disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In deciding the Veteran's increased evaluation claim, the 
Board has considered the Court's decision in Hart v 
Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran 
is entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  The 
evidence of record supports the conclusion that the Veteran's 
disability has consistently approximated the criteria for a 
40 percent rating, but not higher, prior to October 9, 2006, 
and no more than 60 percent as of December 1, 2008, and that 
other separate rating periods are not in order.  

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in September 2002.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice did not discuss the criteria for an increased 
rating, thus, the VCAA duty to notify has not been satisfied 
with respect to VA's duty to notify him of the information 
and evidence necessary to substantiate the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  

Recent court decisions indicate that when VA fails to furnish 
information that is necessary to substantiate the claim 
("Type One error"), such error is presumed prejudicial, and 
requires reversal unless VA can show that the error did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), reversed 
and remanded on other grounds sub nom, Shinseki v. Sanders, 
556 U.S. ___ slip op. (Dec. 8, 2008).  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed, 
some other possible circumstances that could demonstrate that 
VA error did not prejudice the claimant include where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence.  

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as a reasonable 
person could be expected to understand from the notices what 
was needed.  Specifically, in May 2008, the RO sent the 
Veteran a corrective notice, which listed relevant criteria 
for an increased rating.  See also April 2007 and February 
2009 supplemental statements of the case (listing the 
applicable criteria).  Submissions from the Veteran's 
representative, received in 2009, indicate an understanding 
of the issue.  These actions by VA indicate that a reasonable 
person could be expected to understand from the notices what 
was needed.  The actions of the Veteran's representative also 
indicate actual knowledge of the right to submit additional 
evidence and of the availability of additional process, and 
show that the Veteran, or those acting on his behalf, have 
had a meaningful opportunity to participate in the 
development of his claim.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran's service treatment reports, and VA and non-VA 
medical records, and SSA records, have been obtained, and the 
Veteran has been afforded examinations.  The appellant and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

The appeal is denied.  


____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


